Title: To James Madison from William Kirkpatrick, 19 January 1805 (Abstract)
From: Kirkpatrick, William
To: Madison, James


19 January 1805, Málaga. “Three days after I had last the honor of addressing you on the 24h: November, this City was declared by our Governor, as President of the Board of Health, entirely free of the Epedemy under which it had so long, and cruelly labored, but it was only on the 15h: of this month, that our Port, and inland Communications were opened, in virtue of an Order from the Captain General, residing in Granada; all our difficulties have consequently been removed, and the several American Vessels detained here, such a length of time, have had permission to load, and proceed on their voyages.”
On 12 Dec. Madrid declared war against England, as was expected. Rumors of a general European peace “have a good effect on our Paper Currency, which was loosing a couple, of weeks ago, 57 @ 58 ⅌Ct. and now only 52 @ 53 ⅌Ct.”
“Consul OBrien is now here, on his way to the United States; he will proceed in the course of two or three days, if the wind setts in fair.
“In a few days I will transmit the semi annual return of arrivals.”
